Citation Nr: 1721991	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-10 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a right fifth finger disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



REMAND

The Veteran served on active duty from October 1993 to June 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Board denied an initial compensable rating for sinusitis.

In July 2007 and April 2016, the Board remanded the right fifth finger rating claim for further development.  As the evidence obtained pursuant to the most recent remand directives has not yet been associated with the record or considered by the RO, the appeal is again REMANDED to the RO.  VA will notify the Veteran if further action is required.

When remanding this claim in April 2016, the Board directed that arrangements be made to afford the Veteran a new VA examination to obtain x-rays relevant to his claim.  While it appears that there was some initial difficulty in scheduling the Veteran for an examination due to his foreign residence, recent email correspondences associated with the claims file indicate that the examination was indeed conducted and that the embassy that collected the examination results is currently routing these records to the RO.  Accordingly, adjudication of this claim must be deferred until these examination results are of record and have been initially reviewed by the RO.  

Therefore, the case is REMANDED for the following actions:

1.  Associate the Veteran's examination results, referenced in June 2017 email correspondences of record, with the claims file.

2.  Then, readjudicate the Veteran's claim seeking an initial compensable rating for his right fifth finger disability.  If the full benefit sought remains denied issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

